UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6087



RICHARD LAMAR FENSTERMACHER,

                                            Plaintiff - Appellant,

          versus

L. W. JARVIS, Assistant Warden; C. N. LEWIS,
Major; D. R. GUILLORY, Warden; LORETTA KELLEY,
Assistant Warden; DONNA ANDERSON; V. WASHING-
TON; I. T. GILMORE, Captain; C. E. DUNMOODIE,
Captain; R. W. ROWLETTE, Lieutenant,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-25)


Submitted:   May 16, 1996                   Decided:   June 4, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Lamar Fenstermacher, Appellant Pro Se. Lance Bradford
Leggitt, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the magistrate judge's order* denying
relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the magistrate judge's opinion and find no rever-

sible error. Accordingly, we affirm on the reasoning of the magis-

trate judge. Fenstermacher v. Jarvis, No. CA-95-25 (E.D. Va. Dec.
6, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




      *
        The parties consented to disposition of this case by a
magistrate judge pursuant to 28 U.S.C.A. § 636(c) (West 1993).

                                2